Case 19-41374-btf13   Doc 20    Filed 08/08/19 Entered 08/08/19 11:33:31   Desc Main
                               Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                       Western District of Missouri

In re:                                     )
                                           )
April Gray,                                )
                         Debtor,           )
                                           )   Case No. 19-41374
                                           )
                                           )   Chapter 13


                 DEBTOR’S AMENDMENT TO CHAPTER 13 PLAN


      Comes Now Debtor, April Gray, by and through her attorney

of record, Jason C. Amerine, and amends her Chapter 13 Plan to

reflect the following:

      1.   That Debtor’s Chapter 13 Plan payments shall increase

           to $1350.00/month beginning with the October 2019

           payment.

      2.   That all other provisions of Debtor’s Chapter 13 Plan

           are to remain the same.


                                       Respectfully Submitted,


                                       Castle Law Office of Kansas City

                                       By: /s/Jason C. Amerine_______
                                       Jason C. Amerine #50857
                                       811 Grand Blvd., Ste 101
                                       Kansas City, MO 64106
                                       Phone: 816-842-6200
                                       Fax: 816-421-5403
                                       mo-ecf@castlelaw-kc.com


                           Certificate of Service

      The undersigned hereby certifies that a true and accurate
Case 19-41374-btf13   Doc 20    Filed 08/08/19 Entered 08/08/19 11:33:31   Desc Main
                               Document      Page 2 of 2


copy of the foregoing Amendment to Chapter 13 Plan was served
first-class mail, postage prepaid, or via electronic filing on
the following parties this August 8, 2019.


                                       /s/Jason C. Amerine_______
                                       Jason C. Amerine #50857


Mr. Richard V. Fink
Chapter 13 Trustee
2345 Grand Blvd., Suite 1200
Kansas City, MO 64108
